Smith. J. The railway company filed its petition to-condemn a right of way, one hundred feet wide, through the de'endant’s farm. The tract consisted of two hundred acres, proved to be worth about §10 per acre. The railroad traversed the cultivated portion of it for the distance-of half a mile. The land actually appropriated was computed to be six acres; but it cut up the remainder into an inconvenient shape, leaving fifteen or eighteen acres south of the railroad in a long narrow strip, of the average width of one hundred yards. As the houses and mass of improved land lay to the north, this strip was rendered more difficult of access and its value impaired for agricultural purposes. Railroads Damages for right of way: Excessive. Evidence of value of land: Tax assessment is not. The defendant estimated his damage at $550. Another of his witnesses thought the whole tract had been depreciated in value by the construction of the road to the extent of one-third; while one of the petitioner’s own witnesses put the damage at one-fifth of the value of the entire tract. The jury gave $425. The principal error assigned is in the amount of the recovery. Yerdicts are set aside for this cause only when they are not supported by proof, or when they are so excessive as to indicate passion, prejudice, or an incorrect appreciation of the law applicable to the case. Ayliff v. Hardy’s Exrs., 25 Ark., 49; Kelly v. McDonald, 39 Ib., 387. The assessment of damages in this case awards a liberal compensation to the landowner; but upon the evidence is not shocking to the sense of justice, nor even unreasonably large. It was no error to exclude from the jury the valuation of the same land made by the assessor for purposes of taxation. The determination of value, being fora different purpose, is not a fair criterion of its market value. Brown v. Providence R. R., 5 Gray, 35. Affirmed.